FILED
                                     UNITED STATES DISTRICT COURT                                NOV - 3 2011
                                     FOR THE DISTRICT OF COLUMBIA                       ClerK. U.S Distl!ct & Bankruptcy
                                                                                       Courts fur the Oistrict of Columbia
    Thomas Franklin Cross, Jr.,                       )
                                                      )
                    Petitioner,                       )
                                                      )
            v.                                        )       Civil Action No .... ~   .l ~J   1: I
                                                      )
    United States of America e! aI.,                  )
                                                      )
                    Respondents.                      )


                                           MEMORANDUM OPINION

            This action was submitted pro se on a form captioned "Petition Under 28 U.S.C. § 2254

    for Writ of Habeas Corpus by a Person in State Custody." Although petitioner is incarcerated in a

    North Carolina correctional facility, he is challenging a judgment of conviction he asserts was

    entered by the United States District Court for the Eastern District of North Carolina. Pet.        ~   1. In

    addition, petitioner has submitted an application to proceed in forma pauperis. The COUl1 will

    grant the application to proceed informa pauperis and will dismiss the case for lack of

    jurisdiction.

            Petitioner claims that he was denied his Sixth Amendment right to the effective assistance

    of counsel on appeal, see Pet.   ~   12, and he seeks vacation of the conviction, id. at 15. Such a

    claim arising from a federal conviction must be presented to the sentencing court by motion filed

    pursuant to 28 U.S.C. § 2255, which states:

             [a] prisoner in custody under sentence of a court established by Act of Congress
             claiming the right to be released upon the ground that the sentence was imposed in
             violation of the Constitution or laws of the United States ... or is otherwise subject
             to collateral attack, may move the court which imposed the sentence to vacate, set
             aside or correct the sentence.

    28 U.S.c. § 2255(a). Moreover,




N
        [a]n application for a writ of habeas corpus in behalf of a prisoner who is authorized
        to apply for reliefby motion pursuant to [28 U.S.C. § 2255], shall not be entertained
        if it appears that the applicant has failed to apply for relief, by motion, to the court
        which sentenced him, or that such court has denied him relief, unless it also appears
        that the remedy by motion is inadequate or ineffective to test the legality of his
        detention.

28 U.S.C. § 2255(e). This Court did not sentence petitioner and he has not shown that his

available remedy is inadequate or ineffective. To the extent that petitioner has already been

denied such relief, see Pet. at 6, he must seek permission from" the appropriate court of appeals"

to file a successive petition. 28 U.S.C. § 2255(h). This Court lacks jurisdiction over the instant

petition and, therefore, will dismiss the case. A separate Order accompanies this Memorandum

Opinion.




Date: October   2~    ,2011




                                                  2